Citation Nr: 1500862	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability prior to July 5, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1971 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Regional Office (RO) in Nashville, Tennessee.  

In November 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In short, the Veteran contends that he is entitled to an effective date prior to July 5, 2012, for a total disability rating due to individual unemployability (TDIU).  It has been argued that the correct effective date is December 21, 2009, as this is when the Veteran claims that he became entitled to this rating.  See VA Form 21-4138, received December 21, 2009.  

The effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  Similarly, the implementing regulation states that the effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  38 C.F.R. § 3.400.  An exception to this general rule occurs in a claim for increased compensation.  38 C.F.R. § 3.400(o)(1).  An effective date for an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Prior to July 5, 2012, the Veteran's service-connected disabilities were headaches, evaluated as 30 percent disabling, effective June 9, 2009; depressive disorder, evaluated as 30 percent disabling, effective June 9, 2009; residuals of fractured right clavicle with malunion, evaluated as 20 percent disabling, effective August 12, 2003, and; residuals of pneumothorax, evaluated as 0 percent disabling, effective September 1, 1974.  His combined rating was only 60 percent on June 9, 2009, and then increased to 70 percent on July 5, 2012.  Therefore, the minimum schedular criteria for TDIU were not met prior to July 5, 2012.  See 38 C.F.R.  § 4.16(a) (2014). 

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow substantially gainful occupation as a result of service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If these percentage requirements are not met, but the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded by regulation from assigning an extraschedular rating under in the first instance.  38 C.F.R. § 3.321(b) (1); Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran submitted a claim for entitlement to TDIU on December 21, 2009, and is accepted as the date of the Veteran's claim for entitlement to TDIU.  See 38 C.F.R. § 3.155.  Because the effective date for entitlement to TDIU may not be earlier than the date of the claim, the Board must now consider whether referral to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extra-schedular basis is warranted for the period prior to July 5, 2012.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16(b).  

Though the criteria for TDIU under 38 C.F.R. § 4.16(a) are not met prior to July 5, 2012, there is evidence suggesting that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 4.16(b).  

The Board notes that the Veteran stopped working due to his service-connected conditions since "about 2002, 2003."  See e.g., November 2014 Board Hearing Transcript, at 9.  His past work experience has been as a handyman.  According to the Veteran, he received a prescription for morphine sulfates around this same time period and was not able to maintain employment as a result.  He was then relegated to "doing just handyman work, anything I could find on my own.  Actually, I was homeless there for--twice during that period."  The Veteran stated that he applied for a worker's compensation retraining program through the State of Florida's Department of Education, but was denied because he was considered unemployable due to the morphine sulfate prescription he used.  The Board notes that the record contains documentation of this instance, which states that the Veteran was judged to be "medically unstable and unable to undertake a reemployment program at this time."  See e.g., Florida Department of Education letter, dated October 31, 2003, received by VA on August 2, 2011.  The Veteran also testified that he applied for Social Security disability "about a year and a half ago," but was denied because he did not "have enough credits."  Transcript, at 10.  

During the Board hearing before the undersigned Veteran's Law Judge, the Veteran sought to clarify for the record the true nature and extent of his service-connected disabilities during his October 2010 VA examination.  During that VA examination, the examiner noted that the Veteran owned a construction company in Tennessee, and that he had been employed full-time for more than 20 years.  This examination was ultimately used to deny total disability due to individual unemployability because of his alleged employment history.  The Veteran testified at his Board hearing that he was not running a construction company in Tennessee nor has he ever held such a position; instead, he stated that he was actually performing "handyman type stuff" during 2010.  See Transcript at 3.  He stated that in 2010, he only earned between seven and nine thousand dollars performing handyman services.  Id. at 4.  Furthermore, the Veteran clarified that during his October 2010 VA examination, he had recently received radiofrequency ablation treatment for his headaches two or three weeks prior to this physical examination.  As a result, this caused him to answer the examiner's questions differently because he was not experiencing the usual pain symptoms that occurred when he was not receiving headache treatment.  The Veteran stated that this type of treatment lessens the frequency of headaches for only a couple of months before they gradually start to worsen again.  Id. at 6.

The medical evidence of record supports the Veteran's testimony that he received headache treatment throughout this time period, which likely supports his claim that he was not able to obtain substantially gainful employment during the period prior to July 5, 2012.  See generally 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Furthermore, the Board notes that the Veteran's headaches were not the only service-connected disability that affected his unemployment.  Accordingly, the Veteran's service-connected disabilities should be evaluated as a whole when considering an extraschedular rating.

The Board finds that referral to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU for the period prior to July 5, 2012, is warranted under  38 C.F.R. § 4.16(b) because the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling, 15 Vet. App. at 1.  It is also clear that the Veteran has applied for Social Security Administration (SSA) benefits.  See Transcript, at 10.

Accordingly, the case is REMANDED for the following action:

1.  After conducting any development that is deemed warranted, including requests for potential SSA records, refer the issue of entitlement to TDIU for the period prior to July 5, 2012, to the Director, Compensation and Pension Service, for adjudication.  

If the Director, Compensation and Pension Service, deems that entitlement to TDIU during this period is warranted, indicate the exact date that the Veteran became unemployable.  

2.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




